 

Exhibit 10.28

 

[logo.jpg]

 

June 23, 2014

 

To: File

 

Re: Salary Adjustment—Dr. James A. Hayward

 

In response to Dr. James A. Hayward's request, his annual salary will be
adjusted from $350,000 to $300,000 effective June 21, 2014. This salary
adjustment will be accrued and repaid when Applied DNA Sciences, Inc. reaches
$3,000,000 in sales for two (2) consecutive quarters or the company makes a
profit at the end of any fiscal year.

 

Any questions can be directed to the Executive Director, Human Resources.

 

Sincerely,

 

/s/ Lawrence C. Kick   Lawrence C. Kick, MA, SPHR   Executive Director, Human
Resources   Applied DNA Sciences, Inc.  

 

50 Health Sciences Drive • Stony Brook, NY 11790 • tel 631 240.8800 • fax 631
240.8900

 



   

